Citation Nr: 1227895	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  06-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tremors, to include Parkinson's disease.  

2.  Entitlement to service connection for a right toe disability secondary to a service connected disability.

3.  Entitlement to service connection for kidney cancer, to include as secondary to a service connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1958 to April 1963, January 1968 to June 1969, and February 1991 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for a right toe disability, tremors, and kidney cancer.  The RO in Houston, Texas, currently retains jurisdiction of the Veteran's claim file.  

The claim of entitlement to service connection for tremors has been re-characterized to comport to the medical evidence, which shows that the Veteran has been diagnosed with Parkinson's disease, which, as will be discussed below, produces tremors that cannot be distinguished from his claimed tremors disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

The Veteran testified before a Veterans Law Judge at a hearing at the RO in August 2008.  A transcript of the hearing is of record.  As discussed in a previous Board remand, the Veterans Law Judge before whom the Veteran testified in August 2008 is no longer a Board employee and the Veteran did not request a new hearing in a timely manner.  

In January 2009 and May 2011 the Board remanded the current issues for additional development.  

In July 2012, the Veteran submitted additional medical and lay evidence to the Board, but did not include a waiver of initial consideration by the agency of original jurisdiction along with this evidence.  See 38 C.F.R. § 20.1304.  However, regarding the claim of service connection for tremors, to include Parkinson's disease, given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The issues of entitlement to service connection for a right toe disability and kidney cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran has tremors, to include Parkinson's disease, and was presumptively exposed to herbicides during his service in the Republic of Vietnam during the Vietnam War Era.

2.  Parkinson's disease is presumptively recognized by VA as being causally related to herbicides used in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for tremors, to include Parkinson's disease, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011); 75 Fed. Reg. 53, 202 (Aug. 31, 2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The claim of service connection for tremors, to include Parkinson's disease, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


Analysis

The Veteran seeks service connection for tremors, to include Parkinson's disease.  The Veteran claims that his tremors are secondary to his service connected diabetes mellitus or caused by herbicide exposure during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

During the pendency of the Veteran's claim, VA amended its regulations concerning presumptive service connection for certain diseases based on herbicide exposure. See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  This amendment was necessary to implement the decision by the Secretary of Veterans Affairs (Secretary) that the diseases enumerated in 38 C.F.R. § 3.309(e) should be revised, to include additional diseases that the National Academy of Sciences (NAS) Institute of Medicine  determined were positively associated with herbicide exposure.  Id.  One of the diseases positively associated with herbicide exposure by NAS and determined by the Secretary to warrant presumptive service connection is Parkinson's disease.  75 Fed. Reg. 53,202, 53,216.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As the Veteran's claim was pending on August 31, 2010, the date of the publication of the aforementioned amendment in the Federal Register, this revision to 38 C.F.R. § 3.309(e) is applicable.  

The Veteran's personnel records, namely an April 1970, Air Force Flight Order, show that he was sent to Cam Ranh Bay, Vietnam, to perform an airlift mission.  Thus, given the Veteran's personnel records and contentions that he served in Vietnam, he is presumed to have been exposed to herbicides pursuant to 38 C.F.R. § 3.307.  

Next, the competent medical evidence of record shows that the Veteran currently has Parkinson's disease that produces tremors that cannot be separated or distinguished from his essential tremors.  

An April 2002 private treatment record noted that the Veteran complained of tremors, and that he had a left upper extremity tremor for many years, which was much worse after cardiac surgery.  A neurologic examination revealed action tremors of the upper extremities.  An impression of left greater than right upper extremities tremor consistent with benign essential tremor; no clinical evidence to suggest idiopathic Parkinson's disease at this time, was given.  
An April 2009 VA examination report noted that the Veteran had received treatment for left hand tremors since the 1980s.  A physical examination was conducted and a diagnosis of tremors was given.  

February 2011 private treatment records noted that the Veteran had a mild resting tremor of both hands, action tremor in both hands, and rigidity of the upper extremities.  Impressions of clinical presentation most consistent with early idiopathic Parkinson's disease and benign essential/action tremor, overall well controlled on propranolol, were given.  

A June 2011 private treatment record noted that the Veteran had idiopathic Parkinson's disease and benign essential tremor.  Neurologic examination revealed minimal resting and slight action tremor in both hands; diagnoses of Parkinson's disease and benign essential tremor were given.  

A VA examination was conducted in June 2011.  The examiner noted that the Veteran started having tremors in his arms and hands when performing manual activities and was diagnosed with essential tremors by his neurologist.  In recent years he also started having a resting tremor of his left hand and arm, developed a shuffling gait, masked facial features, and was diagnosed with Parkinson's disease.  Following physical examination, the Veteran was diagnosed with essential tremor and Parkinson's disease.  The examiner opined that the Veteran's essential tremor is not caused or aggravated by his service connected disabilities or Agent Orange.  The examiner noted that the Veteran was recently diagnosed with Parkinson's disease, which causes a tremor in his left hand that aggravates the existing essential tremors.  Essential tremors occur with intentional movements, and Parkinson's tremors occur at rest.  By having both types of disorders his left hand has a continuous tremor.  

The medical evidence of record shows that the Veteran has a tremor of his left arm on movement due to an essential tremor and on rest due to Parkinson's disease.  Because the medical evidence shows that the Veteran has a continuous resting tremor due to Parkinson's disease and an essential tremor on movement, the two tremors cannot be separated as the resting tremor is occurring at the same moment the tremor on voluntary movement begins.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the symptoms of the Veteran's essential tremor and Parkinson's disease, which is presumptively related to service, cannot be separately attributed to distinct pathologies.  

Thus, because the Veteran currently has tremors, to include Parkinson's disease, and was presumptively exposed to herbicides pursuant to 38 C.F.R. § 3.307(a)(6), presumptive service connection pursuant to the newly revised 38 C.F.R. § 3.309(e) for tremors, to include Parkinson's disease, is warranted.  


ORDER

Entitlement to service connection for tremors, to include Parkinson's disease, is granted.


REMAND

The Veteran seeks service connection for kidney cancer and a right toe disability.  

In a July 2012 written statement made in conjunction with his claim of service connection for kidney cancer, the Veteran reported that at the present time, he is being treated at the VA by a urologist.  A review of the Veteran's claim file and Virtual VA electronic claim file shows that there are no VA treatment records dated after August 2008 of record.  August 2008 VA treatment records noted an active problem of renal cell carcinoma.  

VA's duty to assist includes obtaining records of any relevant VA medical treatment.  38 C.F.R. § 3.159(c)(2), (c)(3).  Additionally, VA is charged with constructive knowledge of evidence generated by VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Because the Veteran has identified outstanding VA treatment records, a remand is required so that VA can obtain the identified records.  
Additionally, in July 2012 the Veteran submitted additional medical evidence, including a May 2006 letter from the Veteran's private physician concerning his claimed kidney cancer that has not been considered by the RO in the first instance.  Since remand is required to obtain current VA treatment records, on remand VA should consider this evidence and re-adjudicate the Veteran's claim.  

Regarding his claim of service connection for a right toe disability, in its May 2011 Board remand directed that a VA examination be conducted to determine the nature and etiology of the Veteran's claimed right toe disability and that any and all right toe disabilities and residuals thereof should be identified.  

A VA examination was conducted in June 2011.  The examiner noted that there was no right great toe condition about which to render an etiological opinion.  It was also noted that the Veteran developed an infection of the skin in the right great toe in 2009 that required debridement, but it healed and required no subsequent treatment.  

The Veteran's current claim of service connection for his right toe has been pending since 2003.  A Veteran can be granted service connection for a disability that exists at any time during the pendency of his service connection claim even if it resolves prior to the final adjudication of the claim by the Board.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  An August 2008 VA treatment record noted that the Veteran was given assessments of onychomycosis and diabetes mellitus with neuropathy.  A debridement of the toenails procedure was performed and it was noted that the Veteran was at high risk.  He was status post irrigation and debridement of the right foot and had a pre-ulcerative area of the second metatarsal.  Precautionary measure such as diabetic shoes, examinations, and routine debridement will follow for 4 months.  

Given that the June 2011 VA examiner identified a right toe disability that existed during the pendency of the Veteran's service connection claim and the August 2008 VA treatment record showing an assessment of onychomycosis, an opinion as to whether the claimed disability was caused or aggravated by his service connected disabilities should have been provided as requested by the Board in its May 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Because the June 2011 VA examiner failed to provide an opinion regarding the etiology of the Veteran's right toe disability, which existed during the pendency of his claim, a new VA examination and opinion regarding the nature and etiology of the Veteran's right toe disability must be provided.  See 38 C.F.R. § 3.159 (c); Stegall, supra.  

The appellant is hereby notified that it is his responsibility to report to any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1. Take all necessary actions to obtain any and all
outstanding VA treatment records from January 2008 to the present.  

2. Schedule the Veteran for a VA examination to 
determine the etiology of his right toe disability.  The examiner is to conduct a thorough examination of the    Veteran's right toes.  

The examiner is to provide an opinion as to whether it is at least as likely as not that each of the Veteran's diagnosed right toe disabilities is caused or aggravated by his service connected diabetes mellitus, peripheral neuropathy of the right lower extremity, or kidney dysfunction disabilities.  

The examiner must accept as fact that in August 2008 the Veteran was diagnosed with onychomycosis and offer an opinion as to whether it was caused or aggravated by his service connected disabilities even if the onychomycosis has resolved and the Veteran has no current right toe disability.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale must be provided for all opinions. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If either of the claims remain denied, issue a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. 





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


